FILED
                             NOT FOR PUBLICATION                            MAY 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



THERON N. LYNCH,                                 No. 10-15463

               Plaintiff - Appellant,            D.C. No. 4:08-cv-05206-PJH

  v.
                                                 MEMORANDUM *
NAPA STATE HOSPITAL; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Theron N. Lynch, a former detainee at Napa State Hospital, appeals pro se

from the district court’s judgment dismissing without prejudice for failure to serve

the summonses and complaint properly under Fed. R. Civ. P. 4 his 42 U.S.C.

§ 1983 action alleging constitutional violations. We consider sua sponte whether

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we have jurisdiction over this appeal, Hostler v. Groves, 912 F.2d 1158, 1160 (9th

Cir. 1990), and we dismiss.

      Lynch’s notice of appeal was untimely because it was filed more than thirty

days after the district court entered judgment. See Fed. R. App. 4(a)(1)(A).

Accordingly, we lack jurisdiction over this appeal. See Stephanie-Cardona LLC v.

Smith’s Food & Drug Ctrs., Inc., 476 F.3d 701, 703 (9th Cir. 2007) (“A timely

notice of appeal is a non-waivable jurisdictional requirement.”).

      DISMISSED.




                                          2                                    10-15463